DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 03/02/2022 Restriction Requirement, an election of species requirement was asserted. 
In the Applicant’s 04/26/2022 Reply, an election of species was made without traverse. 

Information Disclosure Statement
The information disclosure statements submitted 02/19/2020, 03/02/2020, 02/24/2021, and 05/24/2022 were properly filed in compliance with 37 CFR 1.97 and considered.
The 03/02/2020 IDS cites the same references as the 02/19/2020 IDS but corrects Cite No. 4 within the Non-Patent Literature Documents. 

Remarks and Amendments
	The Applicant elected Trapa bispinosa Roxb as the species of Trapa and indicates claims 1-18 read on this election. This election was made without traverse. 

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1 and 5, as well as their dependent claims, and claim 18 require a composition comprising a lutein or a salt thereof and a plant product of the genus Trapa (or Trapa bispinosa Roxb.) as active ingredients. However, lutein represents a product of Trapa bispinosa Roxb. For example, Bianchi, et al., Can. J. Fish. Aquat. Sci., 47:492 (1990) indicates Trapa natans contains lutein at Table 1. (p. 493). Trapa natans L. is also known as Trapa bispinosa Roxb., Trapa natans var natans L., and Trapa natans var. bispinosa (Roxb.) Makino. (See, e.g., Integrated Toxonomic Information System, Taxonomic Serial No. or TSN: 27170, retrieved from https://www.itis.gov/). Therefore, the claims encompass the broad limitation “plant product” together with the narrower limitation “lutein.” The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
In addition, considering that lutein is a plant product of Trapa plants, the claims could arguably be comprised only of lutein. 

35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 1-18 recite compositions comprising lutein and a plant product (e.g., extract) of a Trapa plant (e.g., Trapa bispinosa), thus, the claims fall into an enumerated statutory category of invention under 35 U.S.C. 101, compositions of matter. 
Step 2A1:  Claims 1-18 recite a composition that requires lutein and a Trapa plant product. Lutein is a naturally occurring chemical synthesized by plants, including Trapa plants, and represents a nature based product. The claims do not require the lutein to be isolated from its natural plant source. The Trapa plant product also represents a nature-based product, as would its powdered or extracted forms represent nature-based products. The markedly different characteristics analysis is applied only to nature-based product limitations in the claims to determine whether the nature-based products are "product of nature" exceptions. MPEP 2106.04(c)(I). 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics as compared to its naturally occurring counterpart in its natural state, then that limitation is a product of nature exception. MPEP 2106.04(c)(II). Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterparts to the nature-based products. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil"). MPEP 2106.04(c)(II)(A).
Here, claims 1-3, 5, 8-11, and 13-18 may be interpreted to include compositions comprising only a Trapa plant, which cannot be distinguished from its natural counterpart. However, even if the lutein and plant product are considered derivative of plants as in claims 4, 6, 7, and 12, for example a powder or extract, the natural counterparts remain the source plants. Because the markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart, the second step in the analysis is to identify appropriate characteristics to compare. MPEP 2106.04(c)(II)(B). In this case, the appropriate characteristics are the chemical structures of the plant based compounds contained in the claimed composition. 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. MPEP 2106.04(c)(II)(C). 
In this case, the structural nature of the claimed plant based compounds remains identical, whether found in the plant or the claimed composition. However, the specification exhibits Figs. 1 and 2, wherein specific amounts of Trapa japonica extract mixed with specific amounts of lutein may provide greater than expected results, which is considered to be markedly different characteristics, removing these compositions from this rejection. Synergy is considered to be a markedly different characteristic, negating the 101 analysis. However, synergy is unpredictable and has not been shown to occur across the breadth of the claimed range, which greatly exceeds the examples demonstrating synergy in Figs. 1 and 2. In addition, claim 12 recites certain forms, i.e., capsule and tablet, which may be argued to result in markedly different characteristics to the delivery and uptake of the claimed composition. Outside of the noted markedly different characteristics, there is no other evidence of markedly different characteristics resulting from the combination of lutein and a Trapa plant product. 
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.
Each of claims 1-18 recite a composition, rather than an application of a composition, e.g., a method claim with active steps utilizing the composition. Accordingly, the additional features recited in claims 1-18 do not impose any use of the claimed compositions and do not result in any application of the claimed compositions. Therefore, the additional elements of claims 1-18 do not integrate the judicial exceptions into practical applications. 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
	Claims 1-7, 9, and 13-18 could be argued to contain no additional elements, considering lutein is a Trapa plant product, or alternatively, if considering lutein separately, the additional element becomes the combination of lutein and Trapa plants. Claims 8 and 10-12 require the claimed composition to be in a particular dosage form for administration. These additional elements do not transform the claims into something more than the recited exceptions, because the combination of lutein and Trapa plants, as well as incorporating a bioactive composition into a dosage form represents well-understood, routine, and conventional activity in pharmacology or phytopharmacology. 
Lutein exhibits potent anti-amyloidogenic activity suggesting its use in amyloid-associated diseases. (Katayama, et al., J. Agri. Food Chem., 59:12691 (2011) at Abstract, p. 12695). In addition, lutein supplementation provides significant cognitive function improvement for adults aged 60 to 80. (Johnson, et al., Nutri. Neurosci., 11:75 (2008) at Abstract, pp. 80-81, Discussion, Conclusions). Trapa natans L. var bispinosa extracts increases the capacity to recognize objects while enhancing memory and learning. (Vyawahare, et al., Int. J. Pharmacy Pharm. Sci., 2:32 (2010) at Abstract, p. 34). Trapa bispinosa extracts provide significant neuroprotection by reducing oxidative stress induced by D-galactose, indicating its usefulness in treating age relatd neurodegenerative diseases. (Ambikar, et al., Indian Journal of Experimental Biology, 48:378 (2010) at Abstract, pp. 380-381). It is obvious to combine compositions that are individually taught as useful for the same or similar purpose. As such, the combination of lutein and Trapa plants does not amount to something more than the judicial exceptions. Furthermore, once a compound or substance is determined to provide beneficial bioactivity, formulating bioactive substances into dosage forms for optimizing administration and uptake is well-understood, routine, and conventional practice. Accordingly, the additional elements found in claims 1-18 do not amount to something more than the judicial exceptions claimed and do not transform the claims into patent eligible subject matter.

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13-17 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 13-17 ultimately recite the composition of claim 1 but add limitations to the intended use of claim 1, “for preventing and/or improving brain dysfunction.” However, this use does not structurally limit the composition of claim 1, which is complete even in the absence of this intended use. The intended use is not structurally limiting and not considered to carry patentable weight. Therefore, the additional limitations to the intended use provided in claims 13-17 also fail to structurally limit the composition of claim 1, and claims 13-17 fail to further limit the claims from which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama, et al., J. Agri. Food Chem., 59:12691 (2011); Johnson, et al., Nutri. Neurosci., 11:75 (2008); Vyawahare, et al., Int. J. Pharmacy Pharm. Sci., 2:32 (2010); and Ambikar, et al., Indian Journal of Experimental Biology, 48:378 (2010). 
Lutein exhibits potent anti-amyloidogenic activity suggesting its use in amyloid-associated diseases. (Katayama, et al., J. Agri. Food Chem., 59:12691 (2011) at Abstract, p. 12695). In addition, lutein supplementation provides significant cognitive function improvement for adults aged 60 to 80. (Johnson, et al., Nutri. Neurosci., 11:75 (2008) at Abstract, pp. 80-81, Discussion, Conclusions). 
Trapa natans L. var bispinosa extracts (dried fruits, hydroalcoholic) increases the capacity to recognize objects while enhancing memory and learning. (Vyawahare, et al., Int. J. Pharmacy Pharm. Sci., 2:32 (2010) at Abstract, p. 34). Trapa bispinosa extracts (dried fruits, hydroalcoholic) provide significant neuroprotection by reducing oxidative stress induced by D-galactose, indicating its usefulness in treating age relatd neurodegenerative diseases. (Ambikar, et al., Indian Journal of Experimental Biology, 48:378 (2010) at Abstract, pp. 380-381). 
The cited references confirm that each ingredient of the claimed composition is known to be beneficial to the brain. The skilled artisan could have combined the ingredients of the cited references, and the combination would be expected to perform the same function as each ingredient separately. The skilled artisan would have recognized that combining extracts known for use in improving cognition would result in a combination that also provides improved cognition. The motivation to combine the claimed ingredients derives from their having been taught for the same purpose. Accordingly, the claimed combination of lutein and Trapa plant product is obvious over the cited references. 	It is noted this rejection is negated with unexpected results, which are potentially demonstrated in Figs. 1 and 2. However, these results pertain to a combination of specific amounts of lutein and Trapa japonica extract.

Conclusion
Claims 1-18 are pending. 	Claims 1-18 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655